Citation Nr: 0832337	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to a service-connected knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The veteran's back disability did not have onset during the 
veteran's active service or within one year of service, is 
not etiologically related to the veteran's active service, 
and was not caused or aggravated by the veteran's service-
connected knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1103, 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The veteran seeks entitlement to service connection for a low 
back disability.  He claims that his back pain is secondary 
to service-connected degenerative changes in the left and 
right knees.  

The veteran's service treatment records do not show any 
complaints of or treatment for back pain.  At his separation 
examination in April 1967, the veteran's back and spine were 
normal, and he denied experiencing recurrent back pain on an 
April 1967 Report of Medical History.  Nor is there any 
evidence of any complaints of or treatment for back pain 
within one year of service.  The complete absence of any 
mention of the claimed disorder during service or within one 
year of separation from service is evidence against a grant 
of service connection on a direct basis, including on a 
presumptive basis for chronic diseases.

There are no complaints of back pain of record until December 
2002 when a VA treatment record notes that the veteran 
injured his low back when his dog hit him from behind.  He 
was diagnosed with low back strain.  Evidence of a post-
service back injury only provides evidence against this 
claim.  In any event, a May 2003 treatment record reports 
that the veteran's low back pain has almost completely 
resolved.  

In November 2005, the veteran was afforded a VA examination 
for his knees.  At that time, the examiner did not note any 
back pain secondary to the veteran's degenerative joint 
disease in both knees.  

A January 2006 VA treatment record notes that the veteran is 
again experiencing low back pain.  On examination, flexion 
was slightly limited, but range of motion was otherwise 
normal.  No tenderness to palpation or swelling was observed.  
Straight leg raise was negative.  A December 2002 X-ray 
showed mild degenerative joint disease, a narrowed 
intervertebral disc at L5-S1, and osteopenia.  

Based on this report, there is evidence that the veteran 
currently has a low back disability.  However, the Board is 
unable to determine from the evidence of record whether the 
veteran's current low back disability was caused or 
aggravated by his December 2002 injury, his service connected 
knee disability, or some other factor.  

No medical professional has offered an opinion as to the 
etiology of the veteran's current low back disability.  

The Board must find that the post-service treatment records 
of the veteran, as a whole, provide limited evidence against 
this claim, failing to indicate any connection between the 
knees and back.  During treatment of the knees there is very 
little, if any, indication of a problem with the back, or 
indications of a connection between the two problems.  The 
post-service back injury only provides more limited evidence 
against this claim. 

The Board has considered the veteran's own statements that 
his claimed disorder is related to his service-connected knee 
disability.  However, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the veteran's contentions regarding a relationship 
between his claimed disability and his service-connected 
disability are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather these contentions are statements of the 
effect of one medical condition acting on another medical 
condition. Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation or aggravation.

Based on the above evidence, the Board finds that the 
veteran's low back disability did not have onset during the 
veteran's service or within one year of service, is not 
etiologically related to the veteran's service, and was not 
caused or aggravated by the veteran's service-connected knee 
disability.  Therefore service connection is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice regarding the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim was not provided until March 2006, 
after the initial adjudication, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed conditions.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in May 2004 that informed him of what evidence was 
required to substantiate a service connection claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  

The Board has carefully considered the issue of whether the 
veteran should receive a VA examination, a critical issue in 
this case.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board is aware that no nexus opinion has been 
specifically requested as to whether the veteran's low back 
disability is related to his service-connected knee 
disability.  However, under the facts of this case, the Board 
has no duty to provide a VA examination or obtain a medical 
opinion.

No evidence of record shows even an indication of an 
association between the veteran's service, including his 
service-connected knee disability, and the disorder that is 
the subject of this appeal.  The evidence that does exist in 
this case only provides limited evidence against this claim, 
including indications of a post-service injury.  The fact 
that the veteran was found to have arthritis in his back in 
2002 is not particularly remarkable in a veteran of his age 
group and fails to indicate problem connected to his service 
connected knees.  There is simply nothing to indicate a 
connected between the two problems, and limited evidence that 
indicates no connection. 

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no evidence of continuity of symptomatology.  Nor is there 
any even speculative medical evidence of an association.  
Rather, only the veteran's contentions provide any suggestion 
of such associations.  The Board does not find the veteran's 
assertions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McLendon.

As explained above, the veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in this 
particular matter is not an indication of an association.  If 
a veteran's mere contention, standing alone, that his claimed 
disability is related to his service or to a service-
connected disability is enough to satisfy the "indication of 
an association," then that element of 38 U.S.C.A. § 5103A is 
without meaning because in every claim, the veteran will 
necessarily so contend.

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the veteran a VA examination or obtain a medical 
opinion in this case.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


